

114 S1195 IS: Student Right to Know Before You Go Act of 2015
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1195IN THE SENATE OF THE UNITED STATESMay 5, 2015Mr. Wyden (for himself, Mr. Rubio, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to update reporting requirements for institutions of
			 higher education and provide for more accurate and complete data on
			 student retention, graduation, and earnings outcomes at all levels of
			 postsecondary enrollment. 
	
		1.Short
 titleThis Act may be cited as the Student Right to Know Before You Go Act of 2015.
		2.Amendment to
 program participation agreementsSection 487(a)(17) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(17)) is amended by inserting and including the requirements of section 493E after as designated by the Secretary.
		3.Institutional
 and financial assistance information for studentsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
			
				(n)Alignment with
				institutional reporting requirements related to IPEDS
					(1)In
 generalNot later than 6 months after the date of enactment of the Student Right to Know Before You Go Act of 2015, the Secretary shall issue guidance outlining which data metrics required to be submitted by institutions of higher education under section 493E are duplicative of institutional reporting requirements under this section and other provisions of this Act.
					(2)Link to
 institutional reporting websiteNot later than 5 years after the date of enactment of the Student Right to Know Before You Go Act of 2015, an institution of higher education participating in any program under this title shall—
 (A)not be required to make available such duplicative requirements, as determined under paragraph (1), under this section and other provisions of this Act; and
 (B)provide a prominently displayed link on the institution's website to the website described in section 493E(e)(2)..
		4.Institutional
			 reporting requirements
			(a)Amendment to
 database of student information prohibitedSection 134(b) of the Higher Education Act of 1965 (20 U.S.C. 1015c(b)) is amended—
 (1)in paragraph (1), by striking and after the semicolon;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (3)is necessary to carry out section 493E..
				(b)Reporting
 requirementsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493E.Institutional
				reporting requirements
						(a)In
				general
							(1)Submission of
 dataEach institution of higher education participating in a program under this title shall submit to the Secretary data sufficient, as determined by the Secretary, to complete all student components of reporting required for the Integrated Postsecondary Education Data System (referred to in this section as IPEDS).
 (2)GuidanceNot later than 1 year after the date of enactment of the Student Right to Know Before You Go Act of 2015, the Secretary shall submit to institutions of higher education guidance related to the submission of data under this subsection.
 (3)ReviewThe Secretary shall review, every 5 years, the determination of the categories of data that shall be submitted pursuant to paragraph (1).
							(b)Establishment
				of additional student classifications
							(1)In
 generalNot later than 1 year after the date of enactment of the Student Right to Know Before You Go Act of 2015, the Secretary shall—
 (A)establish common definitions for institutions to follow in submitting the data required under this section; and
 (B)determine collection and submission requirements. (2)Student-level components of IPEDSThe Secretary shall require institutions of higher education participating in a program under this title to submit student-level components of IPEDS to enable coding and reporting on—
 (A)students who participate in remedial education at, or through, the institution;
 (B)whether, and at what level, the student is seeking a degree; and
 (C)whether the student is seeking a certificate.
								(c)Establishment
				of new outcome metrics
							(1)In
 generalData submitted to the Secretary under subsections (a) and (b) shall be used to calculate all student-level components of IPEDS.
							(2)Additional
 measures to be calculatedIn addition to the student-level component outcome measures required to be calculated by the Secretary on the day before the date of enactment of the Student Right to Know Before You Go Act of 2015, the Secretary shall, beginning not later than 2 years after the date of enactment of the Student Right to Know Before You Go Act of 2015, also calculate, at the institutional and program-specific levels, the following:
 (A)The percentage of students who receive—
 (i)Federal grants;
 (ii)Federal loans;
 (iii)State grants;
 (iv)State loans;
 (v)institutional grants; or
 (vi)institutional loans.
 (B)The average amount of total Federal loan debt upon student graduation assumed by students while enrolled at the institution.
 (C)The average amount of total Federal loan debt of students who do not complete a program of study 2 years after the students' last known enrollment in any institution of higher education.
 (D)Student transfer rates by sector of transfer, which shall be defined as the percentage of students who leave an institution and successfully enroll in and complete a program of study at another institution, including whether the receiving institution is a public 4-year institution, public 2-year institution, public less-than-2-year institution, private nonprofit 4-year institution, private nonprofit 2-year institution, private nonprofit less-than-2-year institution, private for-profit 4-year institution, private for-profit 2-year institution, or private for-profit less-than-2-year institution.
 (E)Rates of continuation to higher levels of education.
 (F)The percentage of students who receive the degree level they initially sought.
 (G)The outcome measures described in subparagraphs (A) through (F), in addition to all student-level components of IPEDS required to be reported on the day before the date of enactment of the Student Right to Know Before You Go Act of 2015, disaggregated on the basis of the following student types:
 (i)Students who received a Federal Pell Grant.
 (ii)Students who received a loan under part B or part D, but not a Federal Pell Grant.
 (iii)Students who received neither a Federal Pell Grant, nor a loan under part B or part D.
 (iv)Students who are identified as veterans or members of the Armed Forces who received assistance under the Post-9/11 Veterans Educational Assistance Program under chapter 33 of title 38, United States Code, or tuition assistance under the laws administered by the Secretary of Defense. The Secretary of Veterans Affairs and Secretary of the Department of Defense shall coordinate with the Secretary to make available data sufficient to enable such reporting under this clause.
 (v)Enrollment status, including the following:
 (I)First-time, full-time students.
 (II)First-time, part-time students.
 (III)Non-first-time, full-time students.
 (IV)Non-first-time, part-time students.
 (vi)Enrollment intensity while enrolled at the institution, including the following:
 (I)Full-time only.
 (II)Part-time only.
 (III)Mixed enrollment, both full- and part-time.
 (H)Earning metrics, generated through a system established by the Secretary in cooperation with the Commissioner of Social Security and using the student components of IPEDS, that shall include—
 (i)median annual earnings and employment metrics, disaggregated by— (I)educational program based on CIP code;
 (II)credential received; (III)educational institution; and
 (IV)State of employment; and (ii)the disaggregated median annual earnings for each of the categories described in subclauses (I) through (IV) of clause (i), further disaggregated for each of the following time periods:
 (I)2 years after educational program completion. (II)6 years after educational program completion.
 (III)15 years after educational program completion. (I)Other information determined necessary by the Secretary.
 (3)ConsultationIn carrying out this section, the Secretary shall consult extensively with State offices with existing, as of the date of the consultation, student-level data collections from public and private institutions, particularly in the formulation of the calculation and reporting standards outlined in this subsection and subsections (a) and (b), and the public access to data under subsection (e)(2).
 (4)GuidelinesThe Secretary shall issue guidelines to institutions of higher education regarding the amendments needed to the annual privacy notices required under section 444(c)(3) of the General Education Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) of the institutions in order to reference the data collection required under this section.
							(d)Unauthorized uses
 (1)In GeneralAny personally identifiable information collected for the data system under this section shall not be used for any use that is not either specifically authorized by this section or permitted as a disclosure under this section.
 (2)No Federal actionNo action of Federal authority may be taken against an individual based on data collected for the data system developed under this section. No Federal agency, officer, or employee and no recipient of a Federal grant, contract, or cooperative agreement may, for any reason, require the Secretary or any employee of the Secretary to disclose personally identifiable information that has been collected or retained under this section.
 (3)ImmunityPersonally identifiable information collected or retained under this section shall be immune from legal process and shall not, without the consent of the individual concerned, be admitted as evidence or used for any purpose in any action, suit, or other judicial or administrative proceeding.
 (4)No institution actionAn institution of higher education may not use the data system developed under this section, or data accessed through such system, to take any action against an individual.
 (5)ApplicationThis subsection shall not apply to requests for personally identifiable information submitted by or on behalf of the individual identified in the information. Any such individual has the right to request and receive from the Secretary the data containing personally identifiable information collected on the individual's behalf, upon demonstrating the individual's identity to the satisfaction of the Secretary.
							(e)Permissible disclosures
 (1)Disclosure limitationIn carrying out the public reporting and disclosure requirements of this Act, the Secretary shall use appropriate statistical disclosure limitation techniques necessary such that the data released to the public cannot include personally identifiable information or be used to identify specific individuals.
							(2)Public availability
 (A)In generalThe Secretary shall post the aggregate data collected under this section on a website of the Department in a timely and user-friendly manner.
 (B)Additional research availabilityThe Secretary may make available the non-personally identifiable data set used to prepare the data for the website in accordance with subparagraph (A) to researchers performing studies or evaluations approved by the Secretary or the Director of the Institute of Education Sciences.
 (C)Enabling administrative improvement by institutions of higher educationThe Secretary shall create a process through which institutions of higher education participating in programs under this title and States may request and receive from the Department aggregate student outcome data for the purposes of institutional improvement and program evaluation. The Secretary shall promulgate regulations to ensure fair and equitable access to such data.
 (3)No sale of dataThe Secretary shall not sell any data collected under this section, including the public use data set available under paragraph (2)(B), to any third party.
							(f)Ensuring
 comparability of data metricFor a period of 5 years following the date of enactment of the Student Right to Know Before You Go Act of 2015, the Secretary shall be responsible for publishing all student-level components of IPEDS as such components would have been produced on the day before the date of enactment of the Student Right to Know Before You Go Act of 2015.
						(g)Felony for willful disclosure
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with the data system described in this section to willfully disclose such personally identifiable information, in any manner, to any person that is not entitled to receive the information.
 (2)PenaltyAny person who violates paragraph (1) shall be found guilty of a felony and imprisoned for not more than 5 years, or fined as specified in section 3571 of title 18, United States Code, or both.
 (h)Protection of dataThe Secretary shall promulgate and periodically review guidance and regulations relating to security, which shall govern the access, use, and disclosure of data collected in connection with the activities authorized in this Act. The regulations developed and reviewed shall be consistent with the need to protect data from unauthorized access, use, and disclosure, and shall include—
 (1)an audit capability; (2)access controls; and
 (3)requirements to ensure sufficient data security, quality, validity, and reliability. (i)Definition of personally identifiable informationIn this section, the term personally identifiable information includes—
 (1)a student's name; (2)the name of a student's parent or other family members;
 (3)the address of a student or student's family; (4)a personal identifier, such as a student's social security number, student number, or biometric record;
 (5)other indirect identifiers, such as a student's date of birth, place of birth, and mother's maiden name;
 (6)other information that, alone or in combination, is linked or linkable to a specific student that would allow a reasonable person in the school community, who does not have personal knowledge of the relevant circumstances, to identify the student with reasonable certainty; or
 (7)information requested by a person who the educational agency or institution reasonably believes knows the identity of the student to whom the education record relates.
							(j)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2024..